Citation Nr: 1511851	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-15 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for coronary artery disease claimed as heart disease as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had service from November 1963 to October 1965.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Board previously considered this appeal in May 2014, and remanded this issue for further development in order to clarify a prior VA examination opinion.  That development was completed, and the case returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim on appeal.  

The Veteran was afforded another VA examination in July 2014 regarding his claimed heart condition.  The examiner found that the Veteran does not have ischemic heart disease (IHD) and made no other findings, nor did the examiner conduct any relevant testing.  As a result, the examiner did not comply with the remand directive to conduct appropriate testing to determine if the Veteran has current ischemic heart disease.  An addendum opinion was sought in August 2014, but again, the examiner did not conduct any testing.  Therefore, the Board finds insubstantial compliance with its previous remand instructions, and may not appropriately decide this issue.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Given the evidence of a prior diagnosis of CAD, which is included under the definition of IHD within VA regulation, see 38 C.F.R. § 3.309(e) (2014), the Board finds that regardless of whether a prior diagnosed heart disability had resolved at the time of the July 2014 VA examination, the examiner should have conducted appropriate testing to determine if the Veteran has a current heart disability regardless of whether there is a history or complaint of ischemic heart disease.  Once VA undertakes an examination or etiological opinion, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that further examination is warranted to determine whether the Veteran has had a heart disability, including CAD, at any time since the claim was filed in March 2010 which is related to his active service, including presumed exposure to herbicides in Vietnam.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a new VA heart examination.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  

Specifically, the examiner must conduct appropriate testing to determine if the Veteran has current ischemic heart disease regardless of whether there is a history or complaints of ischemic heart disease.  

Thereafter, the VA examiner should provide an opinion whether it is as likely as not (a 50 percent probability or greater) that the Veteran has a heart disability, including CAD, either currently or at any time since his claim was filed in March 2010, which is related to his active service, including presumed exposure to herbicides in Vietnam.  

4.  Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and provided an opportunity to respond.  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

